DETAILED ACTION

The amendment filed on 07/18/2022has been entered.


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 is rejected under 35 U.S.C. 102(a) (2) as being anticipated by Ruehmann et al. (US 20190119998).

Regarding claim 1, Ruehmann discloses A system for disassembling a drill assembly, the drill assembly including a drill bit and one or more columns (2, 4, 6) directly interlinked with each other at interfaces defining breakout regions (fig 3a), the one or more columns adapted to extend the drill bit into a borehole defined through a surface ([0025]), the system comprising: a first clamping mechanism (104) adapted to engage one of the drill bit or a first column (4, 6) of the one or more columns ([0046]); a second clamping mechanism (102) adapted to engage a second column (2) of the one or more columns ([0046]), the second column being disposed successively to one of the drill bit or the first column (fig 3a, [0025]), the second clamping mechanism adapted to be turned relative to the first clamping mechanism to at least partially delink the second column from the first column or the drill bit ([0030] discloses the use of hydraulic motors to rotate the drive rings of power tong 102 relative to axis 108); a first actuator adapted to move the first clamping mechanism parallel to a longitudinal axis of the drill assembly relative to the second clamping mechanism to define a gap therebetween to reveal the interface between the second column and the drill bit or the first column for delinking the second column relative to the drill bit or the first column ([0033] discloses the use of hydraulic cylinders arranged to adjust the vertical distance between 102 and 104), the second clamping mechanism being rotatable around the longitudinal axis ([0030] discloses the use of hydraulic motors to rotate the drive rings of power tong 102 relative to axis 108); and a second actuator to facilitate turning of the second clamping mechanism about the longitudinal axis relative to the first clamping mechanism ([0030] discloses the use of hydraulic motors to rotate the drive rings of power tong 102 relative to axis 108).



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-4, 10, 12-13, and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Recker et al. (US 20190010770) Ruehmann et al. (US 20190119998).

Regarding claim 1, Recker discloses a system (130) for disassembling a drill assembly (32) ([0060] discloses that vice arrangement 130 is used to make or break joints between drill rods 32), the drill assembly including a drill bit (bit shown in fig 4) and one or more columns (32) directly interlinked with each other at interfaces defining breakout regions (fig 4, [0046]), the one or more columns adapted to extend the drill bit into a borehole defined through a surface (fig 4), the system comprising: 
a first clamping mechanism (134) adapted to engage one of the drill bit or a first column (32b) of the one or more columns (fig 8, fig 24,  [0060]); 
a second clamping mechanism (132) adapted to engage a second column (32a) of the one or more columns (fig 8, fig 24,  [0060]), the second column being disposed successively to one of the drill bit or the first column (fig 24); and
 a first actuator (173) adapted to move the first clamping mechanism parallel to a longitudinal axis of the drill assembly relative to the second clamping mechanism to define a gap therebetween to reveal an interface between the second column and the drill bit or the first column for delinking the second column relative to the drill bit or the first column ([0063], fig 14), 
In Recker’s reference the first clamping mechanism (134) is both translatable and pivotal while the second clamping mechanism (132) is non-translatable and non-pivotal ([0060]). As a result, Recker is silent regarding the fact that the second clamping mechanism is pivotal through the use of a second actuator to facilitate turning of the second clamping mechanism about the longitudinal axis relative to the first clamping mechanism.  
Ruehman teaches a first clamping mechanism (104) that is translatable through the use of a first actuator adapted to move the first clamping mechanism parallel to a longitudinal axis (108) of the drill assembly relative to  second clamping mechanism (102) ([0033] discloses the use hydraulic cylinders arranged to adjust the vertical distance between the power tong 102 and the back-up tong 104); the second clamping mechanism is pivotal through the use of  a second actuator to facilitate turning of the second clamping mechanism about the longitudinal axis relative to the first clamping mechanism, the second clamping mechanism being rotatable around the longitudinal axis ([0030] discloses the use of hydraulic motors to rotate the drive rings of power tong 102 relative to axis 108).
Before the effective filling date, it would have been obvious to one of ordinary skill in the art, having the teachings of Recker and Ruehman before him or her, to modify the apparatus disclosed by Recker to include a first translatable clamping mechanism and a second pivotal clamping mechanism through the use of first and second actuators as taught by Ruehman in order to allow easier handling of the drill string. 

Regarding claims 3 and 12, Recker further discloses a third actuator (80) adapted to be coupled to the second column to fully delink the second column from the first column or the drill bit ([0054], fig 6a, fig 24).

Regarding claims 4 and 13, Recker further discloses a drive mechanism adapted to move the one or more columns relative to the first clamping mechanism and the second clamping mechanism to reveal the interface through the gap ([0056] discloses the use of translational driver that can include actuators and actuator system used to move the carriage and the driver 80  along the length of the track 102, fig 6b, also see figs 35-37).

Regarding claim 10, Recker discloses a machine (60), comprising: a main frame ([0051] discloses a chassis of machine 60 ); a mast (70) coupled to the main frame and adapted to be moved for alignment along a height and a width of the main frame ([0051]); a drill assembly (32, 26, 28) slidably retained relative to the mast and adapted to facilitate drilling of a borehole through a surface (fig 4), the drill assembly including: a drill bit (bit shown in fig 4); and one or more columns (32) directly interlinked with each other and with the drill bit at interfaces defining breakout regions (fig 4, [0046]), and adapted to extend the drill bit into the borehole (fig 4); and a system (130) for disassembling the one or more columns and the drill bit of the drill assembly ([0060] discloses that vice arrangement 130 is used to make or break joints between drill rods 32), the system comprising: 
a first clamping mechanism (134) adapted to engage one of the drill bit or a first column of the one or more columns (fig 8, [0060]); 
a second clamping mechanism (132) adapted to engage a second column of the one or more columns (fig 8, [0060]), the second column being disposed successively to one of the drill bit or the first column (fig 24);
 a first actuator (173) adapted to move the first clamping mechanism parallel to a longitudinal axis of the drill assembly relative to the second clamping mechanism to define a gap therebetween to reveal an interface between the second column and the drill bit or the first column for delinking the second column relative to the drill bit or the first column ([0063], fig 14).
In Recker’s reference the first clamping mechanism is both translatable and pivotal while the second clamping mechanism is non-translatable and non-pivotal ([0060]). As a result, Recker is silent regarding the fact that the second clamping mechanism is pivotal through the use of a second actuator to facilitate turning of the second clamping mechanism about the longitudinal axis relative to the first clamping mechanism.  
Ruehman teaches a first clamping mechanism (104) that is translatable through the use of a first actuator adapted to move the first clamping mechanism parallel to a longitudinal axis (108) of the drill assembly relative to  second clamping mechanism (102) ([0033] discloses the use hydraulic cylinders arranged to adjust the vertical distance between the power tong 102 and the back-up tong 104); the second clamping mechanism  is pivotal through the use of  a second actuator to facilitate turning of the second clamping mechanism about the longitudinal axis relative to the first clamping mechanism, the second clamping mechanism being rotatable around the longitudinal axis; ([0030] discloses the use of hydraulic motors to rotate the drive rings of power tong 102).
Before the effective filling date, it would have been obvious to one of ordinary skill in the art, having the teachings of Recker and Ruehman before him or her, to modify the apparatus disclosed by Recker to include a first translatable clamping mechanism and a second pivotal clamping mechanism through the use of the first and second actuators as taught by Ruehman in order to allow easier handling of the drill string. 

Regarding claim 19, Recker discloses a method for disassembling a drill assembly (32) ([0060] discloses that machine 60 includes vice arrangement 130 is used to make or break joints between drill rods 32, fig 4), the drill assembly including a drill bit (bit shown in fig 4) and one or more columns (32) interlinked with each other (fig 4, [0046]), the one or more columns adapted to extend the drill bit into a borehole defined through a surface (fig 4, [0060]), the method comprising: moving, by a first actuator (173), a first clamping mechanism (134) parallel to a first longitudinal axis of the drilling assembly relative a second clamping mechanism (132) to define a gap therebetween to reveal an interface between a first column (32b) of the one or more columns or the drill bit and a second column (32a) of the one or more columns ([0063] discloses that actuator is used to move rod vise 134 along motion bearings 172 between a first and a second axial position, fig 24 shows gap between 32a and 32b with  an interface represented by the threaded ends of 32a and 32b, also see [0067]), the second column being disposed successively to the one of the drill bit or the first column for delinking the second column relative to the drill bit or the first column (see fig 24 showing the second column disposed successively to the first column 32b); engaging one of the drill bit or the first column by the first clamping mechanism (fig  24); engaging the second column by the second clamping mechanism (fig 24); 
In Recker’s reference the first clamping mechanism (134) is both translatable and pivotal while the second clamping mechanism (132) is non-translatable and non-pivotal ([0060]). As a result, Recker is silent regarding the fact that the second clamping mechanism is pivotal through the use of a second actuator to facilitate turning of the second clamping mechanism about the longitudinal axis relative to the first clamping mechanism.  
Ruehman teaches a first clamping mechanism (104) that is translatable through the use of a first actuator adapted to move the first clamping mechanism parallel to a longitudinal axis (108) of the drill assembly relative to  second clamping mechanism (102) ([0033] discloses the use hydraulic cylinders arranged to adjust the vertical distance between the power tong 102 and the back-up tong 104); a second clamping mechanism (102) that is pivotal through the use of  a second actuator to facilitate turning of the second clamping mechanism about the longitudinal axis relative to the first clamping mechanism, the second clamping mechanism being rotatable around the longitudinal axis; ([0030] discloses the use of hydraulic motors to rotate the drive rings of power tong 102 about axis 108).
Before the effective filling date, it would have been obvious to one of ordinary skill in the art, having the teachings of Recker and Ruehman before him or her, to modify the apparatus disclosed by Recker to include a first translatable clamping mechanism and a second pivotal clamping mechanism through the use of first and second actuators as taught by Ruehman in order to allow easier handling of the drilling rods.  


Regarding claim 20, Recker further discloses coupling the second column with a third actuator (80) to fully delink the second column from the first column ([0067], also see fig 27).

Regarding claim 21, Recker further discloses that after moving the first clamping mechanism to define the gap, moving the drill assembly to position a second end portion (portion of 32a located within 132, see fig 27) of the second column within a second cavity (bore of 132 that receives portion of 32a, fig 27) of the second clamping mechanism (see fig 27, also see [0074]); and moving, by the first actuator, the first clamping mechanism toward the second clamping mechanism to position the drill bit or a first end portion (portion of 32b located within 134, see fig 27) of the first column within a first cavity (bore of 134 that receives portion of 32b, fig 27)  of the first clamping mechanism (see fig 27, [0012] discloses the movement of the translatable vise between  a first and second axial position, wherein one of the position is closer to the non-translatable vise, also see [0063]).



Claims 5-8 and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Recker et al. (US 20190010770) Ruehmann et al. (US 20190119998) as applied to claims 1 and 10 above, and further in view of Ayling (US 6688394)

Regarding claims 5 and 14, Recker further discloses that the first clamping mechanism includes first clamping jaws (178, 180) ([0064], fig 16), the first clamping jaws being actuatable to engage with one of the drill bit or the first column ([0064]).
The combination of Recker and Ruehmann is silent regarding the presence of wear pads coupled to the clamping jaws. Recker and Ayling disclose similar downhole apparatus used to connect and disconnect piping. 
Ayling teaches the use of wear pads (24’) coupled to the clamping jaws (24) (fig 10).
Before the effective filling date, it would have been obvious to one of ordinary skill in the art, having the teachings of Recker, Ruehmann and Ayling before him or her, to modify the apparatus disclosed by the combination of Recker and Ruehmann to include wear pads as taught by Ayling in order to help protect the jaws against wear. 

Regarding claims 6 and 15, Recker further discloses that the first clamping mechanism further includes at least one first clamp actuator (184) adapted to actuate the first clamping jaws to engage with one of the drill bit or the first column ([0064]).

Regarding claims 7 and 16, Recker further discloses that the second clamping mechanism includes second clamping jaws (278, 280) ([0066, fig 15]), the second clamping jaws being actuatable to engage with the second column ([0066]).
The combination of Recker and Ruehmann is silent regarding the presence of wear pads coupled to the clamping jaws. Recker and Ayling disclose similar downhole apparatus used to connect and disconnect piping. 
Ayling teaches the use of wear pads (24’) coupled to the clamping jaws (24) (fig 10).
Before the effective filling date, it would have been obvious to one of ordinary skill in the art, having the teachings of Recker, Ruehmann and Ayling before him or her, to modify the apparatus disclosed by the combination of Recker and Ruehmann to include wear pads as taught by Ayling in order to help protect the jaws against wear. 

Regarding claims 8 and 17, Recker further discloses that the second clamping mechanism further includes at least one second clamp actuator (284) ([0066]), the at least one second clamp actuator adapted to actuate the second clamping jaws to engage with the second column ([0066, fig 8]).


Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Recker et al. (US 20190010770) and Ruehmann et al. (US 20190119998) as applied to claims 1 and 10 above, and further in view of Gaska et al. (US 20170234085)

Regarding claims 9 and 18, the combination of Recker and Ruehmann is silent regarding the fact that the first column includes a hammer adapted to transmit a hammering action to the drill bit to drill the borehole.
Recker and Gaska disclose similar downhole apparatus used to connect and disconnect piping. 
Gaska teaches the use of a hammer coupled to the drill string and the bit ([0005]).
Before the effective filling date, it would have been obvious to one of ordinary skill in the art, having the teachings of Recker, Ruehmann and Gaska before him or her, to modify the apparatus disclosed by the combination of Recker and Ruehmann to include the hammer as taught by Gaska in order to achieve effective formation penetration through the use of down-the-hole hammer drilling technique. 

Response to Arguments

Applicant's arguments filed on 12/23/2021 have been fully considered but they are not persuasive. 
The applicant states that “The tong assembly 10 in the Ruehmann et al. publication must necessarily be configured to address issues in disassembling a three-part indirect connection whereas the Recker et al. publication only deals with issues in disassembling a two-part direct connection. Design accommodations must be made for separating the tubular coupling 6 from both tubular members 2, 4 that are unnecessary for the vise arrangement 130. Consequently, it would not be obvious to modify the Recker et al. publication based on the Ruehmann et al. publication without additional information regarding the assembly and disassembly of the tubular string 20.” The Examiner respectfully disagrees. In fact, it is important to note that the modification suggested in the rejection of claim 1 improves the control of the second clamping mechanism 132 of Recker’s apparatus by allowing 132 to be selectively rotated the same way the second clamping mechanism 102 of Ruehmann is allowed to rotate. In fact, allowing the second clamping mechanism to pivot/rotate, will provide a rig operator with more clamping mechanism control options during make up or break up of tubular components without changing the principle of operation of Recker’s apparatus, thus allowing for an easier handling of a drill string. 
The applicant further states that “the Ruehmann et al. publication provides teaching related solely to assembling the tubular string 20” The Examiner respectfully disagrees. In fact, [0002] of Ruehmann clearly teaches that “Tongs may be used to make-up or break-out threaded joints between tubulars.” It is also important to note that Ruehmann reference could be used to anticipate the applicant’s independent claims.  However, in order to speed up prosecution, a new ground of rejection will not be added to the current Office Action.  
Regarding claim 19, the applicant states that “Figs. 18-26 and accompanying paragraph [0074] illustrate and describe a sequence of steps for adding a drill rod to a drill string. Fig. 24 in particular relates to a step in the sequence where a rotational driver 80 rotates the drill rod 32b to torque-up a threaded joint between the drill rods 32a, 32b”. It is important to note that the process of adding a tubular is similar to the process of removing a tubular as described in [0075]-[0076]. As a result, the gap shown in fig 24 during adding a tubular is the same gap shown in fig 28 during the break up of a tubular. Furthermore, it is important to note that [0063] of Recker was cited and discloses moving 134 from a first to a second position, which will create a gap between 132 and 134. 
Regarding claim 21, the applicant states that “the disassembly sequence of the Recker et al. publication does not teach or suggest moving a drill assembly to position an end portion of the second column relative to the second clamping mechanism, then moving the first clamping mechanism toward the second clamping mechanism to position an end portion of the first column or the drill bit relative to the first clamping mechanism.” The Examiner respectfully disagrees. In fact, Recker’s fig 27 shows a gap created between 132 and 134. As mentioned above, the process of connecting a tubular to a drill string is similar to the process of removing, just in reverse. As shown in fig 27, there is a gap between 132 and 134. Furthermore, [0075]-[0076] discloses moving driver 80 on track 102 which will move the drill assembly.  

Response to Arguments
Applicant's arguments filed on 07/18/2022 have been fully considered but they are not persuasive. 
Applicant states that Ruehmann fails to disclose the second clamp mechanism being rotatable around the longitudinal axis. The Examiner respectfully disagrees. In fact, in [0030], Ruehmann discloses that the drive ring, which is part of the second clamping mechanism, rotates about longitudinal  axis 108. 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANY E AKAKPO whose telephone number is (469)295-9255.  The examiner can normally be reached on M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 5712729855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DANY E AKAKPO/Examiner, Art Unit 3672       

3/16/2022